Exhibit 10.15
2004 EQUITY COMPENSATION PLAN
     1. Purpose. The KeyCorp 2004 Equity Compensation Plan is intended to
promote the interests of the Corporation and its shareholders by providing
equity-based incentives for effective service and high levels of performance to
Employees selected by the Committee. To achieve these purposes, the Corporation
may grant Awards of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units to selected
Employees, all in accordance with the terms and conditions hereinafter set
forth.
     2. Definitions.
     2.1 1934 Act. The term “1934 Act” shall mean the Securities Exchange Act of
1934, as amended.
     2.2 Acquisition Price. The term “Acquisition Price” with respect to
Restricted Stock and Restricted Stock Units shall mean such amount, if any,
required by applicable law or as may be otherwise specified by the Committee in
the Award Instrument with respect to the Restricted Stock or Restricted Stock
Units as the consideration to be paid by the Employee for the Restricted Stock
or Restricted Stock Units.
     2.3 Award. The term “Award” shall mean an award granted under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, or Performance Units.
     2.4 Award Instrument. The term “Award Instrument” shall mean a written
instrument evidencing an Award in such form and with such provisions as the
Committee may prescribe, including, without limitation, an agreement to be
executed by the Employee and the Corporation, a certificate issued by the
Corporation, or a letter executed by the Committee or its designee. An Award
Instrument may also be in an electronic medium. Acceptance of the Award
Instrument by an Employee constitutes agreement to the terms of the Award
evidenced thereby.
     2.5 Base Price. The term “Base Price” with respect to a Free-Standing SAR
shall mean the price specified in an Award of Free-Standing SARs to be used as
the basis for determining the amount to which a holder of a Free-Standing SAR is
entitled upon the exercise of a Free-Standing SAR.
     2.6 Change of Control. A “Change of Control” shall be deemed to have
occurred if, at any time after the date of the grant of the relevant Award,
there is a Change of Control under any of clauses (a), (b), (c), or (d) below.
For these purposes, the Corporation will be deemed to have become a subsidiary
of another corporation if any other corporation (which term shall include, in
addition to a corporation, a limited liability company, partnership, trust, or
other organization) owns, directly or indirectly, 50 percent or more of the
total combined outstanding voting power of all classes of stock of the
Corporation or any successor to the Corporation.

 



--------------------------------------------------------------------------------



 



  (a)   A Change of Control will have occurred under this clause (a) if the
Corporation is a party to a transaction pursuant to which the Corporation is
merged with or into, or is consolidated with, or becomes the subsidiary of
another corporation and either

  (i)   immediately after giving effect to that transaction, less than 65% of
the then outstanding voting securities of the surviving or resulting corporation
or (if the Corporation becomes a subsidiary in the transaction) of the ultimate
parent of the Corporation represent or were issued in exchange for voting
securities of the Corporation outstanding immediately prior to the transaction,
or

  (ii)   immediately after giving effect to that transaction, individuals who
were directors of the Corporation on the day before the first public
announcement of (A) the pendency of the transaction or (B) the intention of any
person or entity to cause the transaction to occur, cease for any reason to
constitute at least 51% of the directors of the surviving or resulting
corporation or (if the Corporation becomes a subsidiary in the transaction) of
the ultimate parent of the Corporation.

  (b)   A Change of Control will have occurred under this clause (b) if a tender
or exchange offer shall be made and consummated for 35% or more of the
outstanding voting stock of the Corporation or any person (as the term “person”
is used in Section 13(d) and Section 14(d)(2) of the 1934 Act) is or becomes the
beneficial owner of 35% or more of the outstanding voting stock of the
Corporation or there is a report filed on Schedule 13D or Schedule TO (or any
successor schedule, form or report), each as adopted under the 1934 Act,
disclosing the acquisition of 35% or more of the outstanding voting stock of the
Corporation in a transaction or series of transactions by any person (as defined
earlier in this clause (b)).     (c)   A Change of Control will have occurred
under this clause (c) if either

  (i)   without the prior approval, solicitation, invitation, or recommendation
of the Corporation’s Board of Directors any person or entity makes a public
announcement of a bona fide intention (A) to engage in a transaction with the
Corporation that, if consummated, would result in a Change Event (as defined
below in this clause (c)), or (B) to “solicit” (as defined in Rule 14a-1 under
the 1934 Act) proxies in connection with a proposal that is not approved or
recommended by the Corporation’s Board of Directors, or

  (ii)   any person or entity publicly announces a bona fide intention to engage
in an election contest relating to the election of directors of the Corporation
(pursuant to Regulation 14A, including Rule 14a-11, under the 1934 Act),

2



--------------------------------------------------------------------------------



 



      and, at any time within the 24 month period immediately following the date
of the announcement of that intention, individuals who, on the day before that
announcement, constituted the directors of the Corporation (the “Incumbent
Directors”) cease for any reason to constitute at least a majority thereof
unless both (A) the election, or the nomination for election by the
Corporation’s shareholders, of each new director was approved by a vote of at
least two-thirds of the Incumbent Directors in office at the time of the
election or nomination for election of such new director, and (B) prior to the
time that the Incumbent Directors no longer constitute a majority of the Board
of Directors, the Incumbent Directors then in office, by a vote of at least 75%
of their number, reasonably determine in good faith that the change in Board
membership that has occurred before the date of that determination and that is
anticipated to thereafter occur within the balance of the 24 month period to
cause the Incumbent Directors to no longer be a majority of the Board of
Directors was not caused by or attributable to, in whole or in any significant
part, directly or indirectly, proximately or remotely, any event under subclause
(i) or (ii) of this clause (c).

For purposes of this clause (c), the term “Change Event” shall mean any of the
events described in the following subclauses (x), (y), or (z) of this clause
(c):

  (x)   A tender or exchange offer shall be made for 25% or more of the
outstanding voting stock of the Corporation or any person (as the term “person”
is used in Section 13(d) and Section 14(d)(2) of the 1934 Act) is or becomes the
beneficial owner of 25% or more of the outstanding voting stock of the
Corporation or there is a report filed on Schedule 13D or Schedule TO (or any
successor schedule, form, or report), each as adopted under the 1934 Act,
disclosing the acquisition of 25% or more of the outstanding voting stock of the
Corporation in a transaction or series of transactions by any person (as defined
earlier in this subclause (x)).     (y)   The Corporation is a party to a
transaction pursuant to which the Corporation is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation and, after
giving effect to such transaction, less than 50% of the then outstanding voting
securities of the surviving or resulting corporation or (if the Corporation
becomes a subsidiary in the transaction) of the ultimate parent of the
Corporation represent or were issued in exchange for voting securities of the
Corporation outstanding immediately prior to such transaction or less than 51%
of the directors of the surviving or resulting corporation or (if the
Corporation becomes a subsidiary in the transaction) of the ultimate parent of
the Corporation were directors of the Corporation immediately prior to such
transaction.

  (z)   There is a sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Corporation.

3



--------------------------------------------------------------------------------



 



  (d)   A Change of Control will have occurred under this clause (d) if there is
a sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the
Corporation.

     2.7 Committee. The term “Committee” shall mean the Compensation Committee
of the Board of Directors of the Corporation or such other committee or
subcommittee as may be designated by the Board of Directors of the Corporation
from time to time.
     2.8 Common Shares. The term “Common Shares” shall mean common shares of the
Corporation, with a par value of $1 each.
     2.9 Corporation. The term “Corporation” shall mean KeyCorp and its
successors, including the surviving or resulting corporation of any merger of
KeyCorp with or into, or any consolidation of KeyCorp with, any other
corporation or corporations.
     2.10 Covered Employee. The term “Covered Employee” shall mean an Employee
who is, or is determined by the Committee to be likely to become, a “covered
employee” within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended.
     2.11 Disability. The term “Disability” with respect to an Employee shall
mean physical or mental impairment which entitles the Employee to receive
disability payments under any long-term disability plan maintained by the
Corporation.
     2.12 Effective Date. The term “Effective Date” shall mean March 18, 2004,
the date the Plan is approved and adopted by the Board of Directors of the
Corporation.
     2.13 Employee. The term “Employee” shall mean any individual employed by
the Corporation or by any Subsidiary and shall include officers as well as all
other employees of the Corporation or of any Subsidiary (including employees who
are members of the Board of Directors of the Corporation or any Subsidiary).
     2.14 Employment Termination Date. The term “Employment Termination Date”
with respect to an Employee shall mean the first date on which the Employee is
no longer employed by the Corporation or any Subsidiary.
     2.15 Exercise Price. The term “Exercise Price” with respect to an Option
shall mean the price specified in the Option at which the Common Shares subject
to the Option may be purchased by the holder of the Option.
     2.16 Fair Market Value. Except as otherwise determined by the Committee at
the time of the grant of an Award, the term “Fair Market Value” with respect to
Common Shares shall mean: (a) if the Common Shares are traded on a national
exchange, the mean between the high and low sales price per Common Share on that
national exchange on the date for which the determination of fair market value
is made or, if there are no sales of Common Shares on that date, then on the
next preceding date on which there were any sales of Common Shares, or (b) if

4



--------------------------------------------------------------------------------



 



the Common Shares are not traded on a national exchange, the mean between the
high and low sales price per Common Share in the over-the-counter market,
National Market System, as reported by the National Quotations Bureau, Inc. and
NASDAQ on the date for which the determination of fair market value is made or,
if there are no sales of Common Shares on that date, then on the next preceding
date on which there were any sales of Common Shares.
     2.17 Free-Standing Stock Appreciation Right. The term “Free-Standing Stock
Appreciation Right” or “Free-Standing SAR” shall mean an Award granted to an
Employee that is not granted in tandem with an Option that entitles the holder
thereof to receive from the Corporation, upon exercise of the Free-Standing SAR
or any portion of the Free-Standing SAR, an amount equal to 100% or such lesser
percentage as the Committee may determine at the time of grant of the Award, of
the excess, if any, measured at the time of the exercise of the Free-Standing
SAR, of (a) the Fair Market Value of the Common Shares underlying the
Free-Standing SARs being exercised over (b) the aggregate Base Price of those
Common Shares underlying the Free-Standing SARs being exercised.
     2.18 Incentive Stock Option. The term “Incentive Stock Option” shall mean
an Option intended by the Committee to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.
     2.19 Limited Stock Appreciation Right. The term “Limited Stock Appreciation
Right” or “Limited SAR” shall mean an Award granted to an Employee with respect
to all or any part of any Option, that entitles the holder thereof to receive
from the Corporation, upon exercise of the Limited SAR and surrender of the
related Option, or any portion of the Limited SAR and the related Option, an
amount equal to (unless the Committee specifies a lesser amount at the time of
the grant of the Award):

  (a)   in the case of a Limited SAR granted with respect to an Incentive Stock
Option, 100% of the excess, if any, measured at the time of the exercise of the
Limited SAR, of (i) the Fair Market Value of the Common Shares subject to the
Incentive Stock Option with respect to which the Limited SAR is exercised over
(ii) the Exercise Price of those Common Shares under the Incentive Stock Option,
or     (b)   in the case of a Limited SAR granted with respect to a Nonqualified
Option, 100% of the highest of:

  (i)   the excess, measured at the time of the exercise of the Limited SAR, of
(A) the Fair Market Value of the Common Shares subject to the Nonqualified
Option with respect to which the Limited SAR is exercised over (B) the Exercise
Price of those Common Shares under the Nonqualified Option,

  (ii)   the excess of (A) the highest gross price (before brokerage commissions
and soliciting dealers’ fees) paid or to be paid for a Common Share (whether in
cash or in property and whether by way of exchange, conversion, distribution
upon liquidation, or otherwise) in connection with

5



--------------------------------------------------------------------------------



 



      any Change of Control multiplied by the number of Common Shares subject to
the Nonqualified Option with respect to which the Limited SAR is exercised over
(B) the Exercise Price of those Common Shares under the Nonqualified Option, or
    (iii)   the excess of (A) the highest Fair Market Value of the Common Shares
subject to the Nonqualified Option with respect to which the Limited SAR is
exercised on any one day during the period beginning on the sixtieth day prior
to the date on which the Limited SAR is exercised multiplied by the number of
Common Shares subject to the Nonqualified Option with respect to which the
Limited SAR is exercised over (B) the Exercise Price of those Common Shares
under the Nonqualified Option.

     2.20 Nonqualified Option. The term “Nonqualified Option” shall mean an
Option intended by the Committee not to qualify as an “incentive stock option”
under Section 422 of the Internal Revenue Code of 1986, as amended.
     2.21 Option. The term “Option,” shall mean an Award entitling the holder
thereof to purchase a specified number of Common Shares at a specified price
during a specified period of time.
     2.22 Option Expiration Date. The term “Option Expiration Date” with respect
to any Option shall mean the date selected by the Committee after which, except
as provided in Section 11.4 in the case of the death of the Employee to whom the
option was granted, the Option may not be exercised.
     2.23 Performance Goal. The term “Performance Goal” shall mean a performance
goal specified by the Committee in connection with the potential grant of
Performance Shares or Performance Units, or when so determined by the Committee,
Options, SARs, Restricted Stock, and dividend credits pursuant to this Plan.
Performance Goals may be described in terms of objectives that are related to
the performance by the Corporation, by any Subsidiary, or by any Employee or
group of Employees in connection with services performed by that Employee or
those Employees for the Corporation, a Subsidiary, or any one or more subunits
of the Corporation or of any Subsidiary. The Performance Goals may be made
relative to the performance of other corporations. The Performance Goals
applicable to any award to a Covered Employee will be based on, and described in
terms of specified levels of, growth in, or ratios involving, one or more of the
following criteria:

  (a)   earnings per share;     (b)   total revenue;     (c)   net interest
income     (d)   noninterest income;

6



--------------------------------------------------------------------------------



 



  (e)   net income;     (f)   net income before tax;     (g)   noninterest
expense     (h)   efficiency ratio;     (i)   return on equity;     (j)   return
on assets;     (k)   economic profit added;     (l)   loans;     (m)   deposits;
    (n)   tangible equity;     (o)   assets     (p)   net charge-offs; and    
(q)   nonperforming assets

     If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Corporation, or the manner in
which it conducts its business, or other events or circumstances render the
Performance Goals unsuitable, the Committee may in its discretion modify such
Performance Goals or the related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Covered Employee where such action would result in the loss of the
otherwise available exemption of the Award under Section 162(m) of the Internal
Revenue Code of 1986, as amended. In such case, the Committee will not make any
modification of the Performance Goals or minimum acceptable level of
achievement.
     2.24 Performance Period. The term “Performance Period” shall mean such one
or more periods of time, which may be of varying and overlapping durations, as
the Committee may select, over which the attainment of one or more Performance
Goals will be relevant in connection with one or more Awards of Performance
Shares or Performance Units.
     2.25 Performance Shares. The term “Performance Shares” shall mean an Award
denominated in Common Shares and contingent upon attainment of one or more
Performance Goals by the Corporation or a Subsidiary or any subunit of the
Corporation or of any Subsidiary over a Performance Period.

7



--------------------------------------------------------------------------------



 



     2.26 Performance Units. The term “Performance Units” shall mean a
bookkeeping entry that records a unit equal to $1.00 awarded pursuant to
Section 10 of this Plan, which are contingent upon attainment of one or more
Performance Goals by the Corporation or a Subsidiary or any subunit of the
Corporation or of any Subsidiary over a Performance Period.
     2.27 Plan. The term “Plan” shall mean this KeyCorp 2004 Equity Compensation
Plan as from time to time hereafter amended in accordance with Section 21.1.
     2.28 Restricted Stock. The term “Restricted Stock” shall mean Common Shares
of the Corporation delivered to an Employee pursuant to an Award subject to such
restrictions, conditions and contingencies as the Committee may provide in the
relevant Award Instrument, including (a) the restriction that the Employee not
sell, transfer, otherwise dispose of, or pledge or otherwise hypothecate the
Restricted Stock during the applicable Restriction Period, (b) the requirement
that the Restriction Period will terminate or terminate early upon achievement
of specified Performance Goals, (c) the requirement that, subject to the
provisions of Section 11, if the Employee’s employment terminates so that the
Employee is no longer employed by the Corporation or any Subsidiary before the
end of the applicable Restriction Period, the Employee will offer to sell to the
Corporation at the Acquisition Price each Common Share of Restricted Stock held
by the Employee at the Employment Termination Date with respect to which, as of
that date, any restrictions, conditions, or contingencies have not lapsed, and
(d) such other restrictions, conditions, and contingencies, if any, as the
Committee may provide in the Award Instrument with respect to that Restricted
Stock.
     2.29 Restricted Stock Units. The term “Restricted Stock Units” shall mean
an Award pursuant to Section 9 of this Plan, whereby an Employee receives the
right to receive Common Shares or the cash equivalent thereof at a specified
time in the future in consideration of the performance of services, but subject
to such restrictions, conditions and contingencies as the Committee may provide
in the relevant Award Instrument.
     2.30 Restriction Period. The term “Restriction Period” with respect to an
Award of Restricted Stock shall mean the period selected by the Committee and
specified in the Award Instrument with respect to that Restricted Stock during
which the Employee may not sell, transfer, otherwise dispose of, or pledge or
otherwise hypothecate that Restricted Stock.
     2.31 Stock Appreciation Right. The term “Stock Appreciation Right” or “SAR”
shall mean a right granted pursuant to Section 7 of this Plan, and will include
Tandem Stock Appreciation Rights, Limited Stock Appreciation Rights and
Free-Standing Stock Appreciation Rights.
     2.32 Subsidiary. The term “Subsidiary” shall mean any corporation,
partnership, joint venture, or other business entity in which the Corporation
owns, directly or indirectly, 50 percent or more of the total combined voting
power of all classes of stock (in the case of a corporation) or other ownership
interest (in the case of any entity other than a corporation).
     2.33 Tandem Stock Appreciation Right. The term “Tandem Stock Appreciation
Right “or “Tandem SAR” shall mean an Award granted to an Employee with respect
to all or any part

8



--------------------------------------------------------------------------------



 



of any Option that entitles the holder thereof to receive from the Corporation,
upon exercise of the Tandem SAR and surrender of the related Option, or any
portion of the Tandem SAR and the related Option, an amount equal to 100%, or
such lesser percentage as the Committee may determine at the time of the grant
of the Award, of the excess, if any, measured at the time of the exercise of the
Tandem SAR, of (a) the Fair Market Value of the Common Shares subject to the
Option with respect to which the Tandem SAR is exercised over (b) the Exercise
Price of those Common Shares under the Option.
     2.34 Transferee. The term “Transferee” shall mean, with respect to
Nonqualified Options only, any person or entity to which an Employee is
permitted by the Committee to transfer or assign all or part of his or her
Options.
     3. Administration. The Plan shall be administered by the Committee. No
Award may be made under the Plan to any member or alternate member of the
Committee. The Committee shall have authority, subject to the terms of the Plan,
(a) to determine the Employees who are eligible to participate in the Plan, the
type, size, and terms of Awards to be granted to any Employee, the time or times
at which Awards shall be exercisable or at which restrictions, conditions, and
contingencies shall lapse, and the terms and provisions of the instruments by
which Awards shall be evidenced, (b) to establish any other restrictions,
conditions, and contingencies on Awards in addition to those prescribed by the
Plan, (c) to interpret the Plan, and (d) to make all determinations necessary
for the administration of the Plan.
     The construction and interpretation by the Committee of any provision of
the Plan or any Award Instrument delivered pursuant to the Plan and any
determination by the Committee pursuant to any provision of the Plan or any
Award Instrument shall be final and conclusive. No member or alternate member of
the Committee shall be liable for any such action or determination made in good
faith.
     The Committee may act only by a majority of its members. Any determination
of the Committee may be made, without a meeting, by a writing or writings signed
by all of the members of the Committee. In addition, the Committee may authorize
any one or more of their number or any officer of the Corporation to execute and
deliver documents on behalf of the Committee and the Committee may delegate to
one or more employees, agents, or officers of the Corporation, or to one or more
third party consultants, accountants, lawyers, or other advisors, such
ministerial duties related to the operation of the Plan as it may deem
appropriate.
     4. Eligibility. Awards may be granted to Employees of the Corporation or
any Subsidiary selected by the Committee in its sole discretion. The granting of
any Award to an Employee shall not entitle that Employee to, nor disqualify the
Employee from, participation in any other grant of an Award.
     5. Stock Subject to the Plan.
     5.1 Type of Stock. The stock that may be issued and distributed to
Employees in connection with Awards granted under the Plan shall be Common
Shares and may be authorized and unissued Common Shares, treasury Common Shares,
or Common Shares acquired on the

9



--------------------------------------------------------------------------------



 



open market specifically for distribution under the Plan, as the Board of
Directors may from time to time determine.
     5.2 Number of Shares Available. Subject to adjustment as provided in
Section 5.3 and Section 14 of this Plan, the number of Common Shares that may be
issued or transferred (a) upon the exercise of Options or Stock Appreciation
Rights, (b) as Restricted Stock and released from a substantial risk of
forfeiture thereof, (c) in payment of Restricted Stock Units, (d) in payment of
Performance Shares or Performance Units that have been earned, (e) in payment of
dividend equivalents paid with respect to Awards made under the Plan or (f) in
payment of any other award pursuant to this Plan, following the Effective Date,
shall not exceed in the aggregate 70,000,000 Common Shares, plus any shares
described in Section 5.3.
     5.3 Adjustments. The number of shares available in Section 5.2 above shall
be adjusted to account for shares relating to any awards that expire or are
forfeited or that are transferred, surrendered or relinquished upon the payment
of any exercise price by the transfer to the Corporation of Common Shares or
upon satisfaction of any withholding amount, regardless of whether such
expiration, forfeiture, transfer, surrender or relinquishment relates to awards
that were granted under this Plan or any other plan of the Corporation, or
before or after the Effective Date. Upon payment in cash of the benefit provided
by any award granted under this Plan or under any other plan of the Corporation,
at any time before or after the Effective Date, any shares that were covered by
that award shall again be available for issue or transfer hereunder.
     5.4 Limits. Notwithstanding anything in this Section 5, or elsewhere in
this Plan to the contrary and subject to adjustment as provided in Section 14 of
this Plan:

  (a)   the aggregate number of Common Shares actually issued or transferred by
the Corporation upon the exercise of Incentive Stock Options shall not exceed
15,000,000 Common Shares;     (b)   no Employee shall be granted Options or
Stock Appreciation Rights, in the aggregate, for more than 1,000,000 Common
Shares during any one calendar year;     (c)   the number of Common Shares that
may be issued as Restricted Stock, Restricted Stock Units, Performance Shares
and Performance Units, shall not in the aggregate exceed 14,000,000 Common
Shares; and     (d)   in no event shall any Employee in any calendar year
receive Awards of Performance Shares, Performance Units and Restricted Stock
with Performance Goals having an aggregate maximum value as of their respective
dates of grant in excess of $7,500,000.

     6. Stock Options.
     6.1 Type and Date of Grant of Options.

10



--------------------------------------------------------------------------------



 



  (a)   The Award Instrument pursuant to which any Incentive Stock Option is
granted shall specify that the Option granted thereby shall be treated as an
Incentive Stock Option. The Award Instrument pursuant to which any Nonqualified
Option is granted shall specify that the Option granted thereby shall not be
treated as an Incentive Stock Option.     (b)   The day on which the Committee
authorizes the grant of an Incentive Stock Option shall be the date on which
that Option is granted.     (c)   The day on which the Committee authorizes the
grant of a Nonqualified Option shall be considered the date on which that Option
is granted, unless the Committee specifies a later date.     (d)   The Committee
reserves the discretion after the date of grant of an Option to provide for
(i) the payment of a cash bonus at the time of exercise; (ii) the availability
of a loan at exercise; or (iii) the right to tender in satisfaction of the
Exercise Price nonforfeitable, unrestricted Common Shares, which are already
owned by the Employee and have a value at the time of exercise that is equal to
the Exercise Price.

     6.2 Exercise Price. The Exercise Price under any Option shall be not less
than the Fair Market Value of the Common Shares subject to the Option on the
date the Option is granted.
     6.3 Option Expiration Date. The Option Expiration Date under any Option
shall be not later than ten years from the date on which the Option is granted.
     6.4 Exercise of Options.

  (a)   Except as otherwise provided in Section 11, an Option may be exercised
only while the Employee to whom the Option was granted is in the employ of the
Corporation or of a Subsidiary. Subject to this requirement, each Option shall
become exercisable in one or more installments at the time or times provided in
the Award Instrument evidencing the Option. Once any portion of an Option
becomes exercisable, that portion shall remain exercisable until expiration or
termination of the Option. An Employee to whom an Option is granted or, with
respect to Nonqualified Options, the Employee’s Transferee may exercise the
Option from time to time, in whole or in part, up to the total number of Common
Shares with respect to which the Option is then exercisable, except that no
fraction of a Common Share may be purchased upon the exercise of any Option.    
(b)   The Award Instrument may provide that specified Performance Goals must be
achieved as a condition to the exercise of any Option.     (c)   An Employee or,
with respect to Nonqualified Options, any Transferee electing to exercise an
Option shall deliver to the Corporation (i) the Exercise Price payable in
accordance with Section 6.5 and (ii) written notice of the election that states
the

11



--------------------------------------------------------------------------------



 



      number of whole Common Shares with respect to which the Employee is
exercising the Option.     (d)   The exercise of an Option will result in the
cancellation on a share-by-share basis of any Tandem SAR and Limited SAR
authorized under Section 7 of this Plan.

     6.5 Payment For Common Shares. Upon exercise of an Option by an Employee
or, with respect to Nonqualified Options, any Transferee, the Exercise Price
shall be payable by the Employee or Transferee in cash or in such other form of
consideration as the Committee determines may be accepted, including without
limitation, securities or other property, or any combination of cash, securities
or other property or, to the extent permitted by applicable law, by delivery by
the Employee or Transferee (with the written notice of election to exercise) of
irrevocable instructions to a broker registered under the 1934 Act promptly to
deliver to the Corporation the amount of sale or loan proceeds to pay the
Exercise Price. The Committee, in its sole discretion, may grant to an Employee
or, with respect to Nonqualified Options, any Transferee the right to transfer
Common Shares acquired upon the exercise of a part of an Option in payment of
the Exercise Price payable upon immediate exercise of a further part of the
Option.
     6.6 Conversion of Incentive Stock Options. The Committee may at any time in
its sole discretion take such actions as may be necessary to convert any
outstanding Incentive Stock Option (or any installments or portions of
installments thereof) into a Nonqualified Option with or without the consent of
the Employee to whom that Incentive Stock Option was granted and whether or not
that Employee is an Employee at the time of the conversion.
     6.7 Dividend Equivalents. The Committee may, at or after the date on which
an Option is granted, provide for the payment of dividend equivalents to the
holder of the Option on either a current or deferred or contingent basis or may
provide that such equivalents will be credited against the Exercise Price.
     7. Stock Appreciation Rights.
     7.1 Grant of SARs.

  (a)   The Committee may authorize the granting (i) to any holder of an Option,
of Tandem SARs and Limited SARs in respect of Options granted hereunder, and
(ii) to any Employee, of Free-Standing SARs. A Tandem SAR may be granted only in
connection with an Option. A Tandem SAR granted in connection with an Incentive
Stock Option may be granted only when the Incentive Stock Option is granted. A
Tandem SAR granted in connection with a Nonqualified Option may be granted
either when the related Nonqualified Option is granted or at any time thereafter
including, in the case of any Nonqualified Option resulting from the conversion
of an Incentive Stock Option, simultaneously with or after the conversion.
Similarly, a Limited SAR may be granted only in connection with an Option. A
Limited SAR

12



--------------------------------------------------------------------------------



 



      granted in connection with an Incentive Stock Option may be granted only
when the Incentive Stock Option is granted. A Limited SAR granted in connection
with a Nonqualified Option may be granted either when the related Nonqualified
Option is granted or at any time thereafter including, in the case of any
Nonqualified Option resulting from the conversion of an Incentive Stock Option,
simultaneously with or after the conversion. A Free-Standing SAR is not granted
in tandem with an Option.

     7.2 Exercise of SARs.

  (a)   An Employee electing to exercise an SAR shall deliver written notice to
the Corporation of the election identifying the SAR and, with respect to Tandem
SARs and Limited SARs, the related Option with respect to which the Tandem SAR
or Limited SAR was granted to the Employee, and specifying the number of whole
Common Shares with respect to which the Employee is exercising the SAR. Upon
exercise of a Tandem SAR or Limited SAR, the related Option shall be deemed to
be surrendered to the extent that the Tandem SAR or Limited SAR is exercised.  
  (b)   The Committee may specify in the Award Instrument pursuant to which SARs
are granted that the amount payable on exercise of an SAR may not exceed a
maximum specified by the Committee in the Award Instrument.     (c)   No SAR
granted under this Plan may be exercised more than ten years from the date on
which the SAR is granted.     (d)   The Committee may provide in the Award
Instrument to which SARs are granted for the payment to the holder of the SAR of
dividend equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis.     (e)   SARs may be exercised only (i) on a date when the
SAR is “in the money” (i.e., when there would be positive consideration received
upon exercise of the SAR), (ii) with respect to Tandem SARs and Limited SARs, at
a time and to the same extent as the related Option is exercisable, (iii) with
respect to Tandem SARs and Limited SARs, unless otherwise provided in the
relevant Award Instrument, by surrender to the Corporation, unexercised, of the
related Option or any applicable portion thereof, and (iv) in compliance with
all restrictions set forth in or specified by the Committee.     (f)   The
Committee may specify in the Award Instrument pursuant to which any SAR is
granted waiting periods and restrictions on permissible exercise periods in
addition to the restrictions on exercise set forth in this Section 7.     (g)  
The Committee may specify in the Award Instrument pursuant to which SARs are
granted Performance Goals that must be achieved as a condition of the exercise
of such SARs.

13



--------------------------------------------------------------------------------



 



  (h)   Each Award Instrument pursuant to which Free-Standing SARs are granted
shall specify in respect of each Free-Standing SAR, a Base Price, which shall be
equal to or greater than the Fair Market Value of the Common Shares subject to
each Free-Standing SAR on the date the Free-Standing SAR is granted.

     7.3 Payment for SARs. The amount payable upon exercise of an SAR may be
paid by the Corporation in cash or in whole Common Shares (taken at their Fair
Market Value at the time of exercise of the SAR) or in a combination of cash and
whole Common Shares and may either grant to the Employee or retain in the
Committee the right to elect among those alternatives; provided, however, that
in no event shall the total number of Common Shares that may be paid to an
Employee pursuant to the exercise of a Tandem SAR or Limited SAR exceed the
total number of Common Shares subject to the related Option.
     7.4 Termination, Amendment, or Suspension of SARs. SARs shall terminate and
may no longer by exercised upon the first to occur of (a) with respect to Tandem
SARs and Limited SARs, the exercise or termination of the related Option,
(b) any termination date specified by the Committee at the time of grant of the
SAR, or (c) with respect to Tandem SARs and Limited SARs, the transfer by the
Employee of the related Option. In addition, the Committee may in its sole
discretion at any time before the occurrence of a Change of Control amend,
suspend, or terminate any SAR theretofore granted under the Plan without the
holder’s consent; provided that, in the case of amendment, no provision of the
SAR, as amended, shall be in conflict with any provision of the Plan.
     8. Restricted Stock.
     8.1 Conditions on Restricted Stock.

  (a)   In addition to the restrictions on disposition of Restricted Stock
during the Restriction Period and the requirement to offer Restricted Stock to
the Corporation if the Employee’s employment terminates during the Restriction
Period, the Committee may provide in the Award Instrument with respect to any
Award of Restricted Stock other restrictions, conditions, and contingencies,
which other restrictions, conditions, and contingencies, if any, may relate to,
in addition to such other matters as the Committee may deem appropriate, the
achievement of Performance Goals, the Employee’s personal performance, corporate
performance, or the performance of any subunit of the Corporation or any
Subsidiary, in each case measured in such manner as may be specified by the
Committee. The Committee may impose different restrictions, conditions, and
contingencies on separate Awards of Restricted Stock granted to different
Employees, whether at the same or different times, and on separate Awards of
Restricted Stock granted to the same Employee, whether at the same or different
times. The Committee may specify a single Restriction Period for all of the
Restricted Stock subject to any particular Award Instrument or may specify
multiple Restriction Periods so that the restrictions with respect to the
Restricted Stock subject to the Award will expire in stages according to a
schedule specified by the Committee and set forth in the Award Instrument.

14



--------------------------------------------------------------------------------



 



  (b)   The Committee may specify in the Award Instrument pursuant to which the
Restricted Stock is granted, that any or all dividends or other distributions
paid on Restricted Stock during the Restriction Period be automatically deferred
and reinvested in additional shares of Restricted Stock, which may be subject to
the same restrictions as the underlying Award.     (c)   If so directed by the
Committee, all certificates representing Restricted Stock may be held in custody
by the Corporation until all restrictions thereon shall have lapsed, together
with a stock power or powers executed by the Employee in whose name such
certificates are registered, endorsed in blank and covering such Common Shares.

     8.2 Payment for Restricted Stock. Each Employee to whom an Award of
Restricted Stock is made shall pay the Acquisition Price, if any, with respect
to that Restricted Stock to the Corporation not later than 30 days after the
delivery to the Employee of the Award Instrument with respect to that Restricted
Stock. If any Employee fails to pay any Acquisition Price with respect to an
Award of Restricted Stock within that 30 day period, the Employee’s right under
that Award shall be forfeited.
     8.3 Rights as a Shareholder. Upon payment by an Employee in full of the
Acquisition Price for Restricted Stock under an Award, the Employee shall have
all of the rights of a shareholder with respect to the Restricted Stock,
including voting and dividend rights, subject only to such restrictions and
requirements referred to in Section 8.1 as may be incorporated in the Award
Instrument with respect to that Restricted Stock.
     9. Restricted Stock Units.
     9.1 Grant of Restricted Stock Units.

  (a)   Each grant or sale of Restricted Stock Units shall provide that the
Restricted Stock Units shall be subject to deferral and a risk of forfeiture, as
determined by the Committee on the date the Restricted Stock Units are granted,
and may provide for the earlier lapse or other modification of such period in
the event of a Change in Control.     (b)   Each Employee to whom an Award of
Restricted Stock Units is made shall pay the Acquisition Price, if any, with
respect to those Restricted Stock Units to the Corporation not later than
30 days after delivery to the Employee of the Award Instrument with respect to
the Restricted Stock Units being granted. If any Employee fails to pay any
Acquisition Price with respect to an Award of Restricted Stock Units within that
30 day period, the Employee’s right under that Award shall be forfeited.

     9.2 Payment for Restricted Stock Units. The Corporation shall pay each
Employee who is entitled to payment for Restricted Stock Units an amount for
those Restricted Stock Units

15



--------------------------------------------------------------------------------



 



(a) in cash, (b) in Common Shares, or (c) any combination of the foregoing, and
may either grant to the Employee or retain in the Committee the right to elect
among those alternatives.
     9.3 Rights as a Shareholder. During any time that the Restricted Stock
Units are outstanding, the Employee shall have no right to transfer any rights
under his or her Award, shall have no rights of ownership in the Common Shares
deliverable upon payment of the Restricted Stock Units and shall have no right
to vote them, but the Committee may, at or after the date on which the
Restricted Stock Units are granted, authorize the payment of dividend
equivalents on such Common Shares underlying the Restricted Stock Units on
either a current or deferred or contingent basis, either in cash or in
additional Common Shares.
     10. Performance Shares and Performance Units.
     10.1 Discretion of Committee with Respect to Performance Shares and
Performance Units. The Committee shall have full discretion to select the
Employees to whom Awards of Performance Shares and Performance Units are made,
the number of Performance Shares or Performance Units to be granted to any
Employee so selected, the kind and level of the Performance Goals and whether
those Performance Goals are to apply to the Corporation, a Subsidiary, or any
one or more subunits of the Corporation or of any Subsidiary, and the dates on
which each Performance Period shall begin and end, and to determine the form and
provisions of the Award Instrument to be used in connection with any Award of
Performance Shares or Performance Units.
     10.2 Conditions to Payment for Performance Shares and Performance Units.

  (a)   Unless otherwise provided in the relevant Award Instrument, an Employee
must be employed by the Corporation or a Subsidiary on the last day of a
Performance Period to be entitled to payment for any Performance Shares or
Performance Units.     (b)   The Committee may establish, from time to time, one
or more formulas to be applied against the Performance Goals to determine
whether all, some portion but less than all, or none of the Performance Shares
or Performance Units granted with respect to a Performance Period are treated as
earned pursuant to any Award. An Employee will be entitled to receive payments
with respect to any Performance Shares and Performance Units only to the extent
that those Performance Shares or Performance Units, as the case may be, are
treated as earned under one or more such formulas.

     10.3 Payment for Performance Shares and Performance Units. The Corporation
shall pay each Employee who is entitled to payment for Performance Shares or
Performance Units earned with respect to any Performance Period an amount for
those Performance Shares or Performance Units, as the case may be, (a) in cash,
(b) in Common Shares, (c) in Restricted Stock, or (d) any combination of the
foregoing, and may either grant to the Employee or retain in the Committee the
right to elect among those alternatives. Restricted Stock issued by the

16



--------------------------------------------------------------------------------



 



Corporation in payment of Performance Shares or Performance Units shall be
subject to all the provisions of Section 8.
     11. Termination of Employment. After an Employee’s Employment Termination
Date, the rules set forth in this Section 11 shall apply. All factual
determinations with respect to the termination of an Employee’s employment that
may be relevant under this Section 11 shall be made by the Committee in its sole
discretion.
     11.1 Termination Other Than Upon Death, Disability, or Certain Retirements.
Upon any termination of an Employee’s employment for any reason other than the
Employee’s retirement (under any retirement plan of the Corporation or of a
Subsidiary) as provided in Section 11.2, disability as provided on Section 11.3,
or death as provided in Section 11.4:

  (a)   Unless otherwise provided in the relevant Award Instrument, the Employee
or, with respect to Nonqualified Options, any Transferee shall have the right
(i) during the period ending six months after the Employment Termination Date,
but not later than the Option Expiration Date, to exercise any Nonqualified
Options and related Tandem SARs and Limited SARs that were outstanding on the
Employment Termination Date, if and to the same extent as those Options, Tandem
SARs and Limited SARs were exercisable by the Employee or Transferee (as the
case may be) on the Employment Termination Date, (ii) during the period ending
three months after the Employment Termination Date, but not later than the
Option Expiration Date, to exercise any Incentive Stock Options and related
Tandem SARs and Limited SARs that were outstanding on the Employment Termination
Date, if and to the same extent as those Options and Tandem SARs and Limited
SARs were exercisable by the Employee on the Employment Termination Date, and
(iii) during the period ending six months after the Employment Termination Date,
but not later than the date any Free-Standing SAR expires, to exercise any
Free-Standing SARs that were outstanding on the Employment Termination Date, if
and to the same extent as those Free-Standing SARs were exercisable by the
Employee on the Employment Termination Date. Notwithstanding the preceding
sentence, if within two years after a Change of Control an Employee’s Employment
Termination Date occurs other than as a result of a Voluntary Resignation,
unless otherwise provided in the relevant Award Instrument, the Employee or,
with respect to Nonqualified Options, any Transferee shall have the right,
during the Extended Period, but not later than the Option Expiration Date or the
date of expiration of Free-Standing SARs, as the case may be, to exercise any
Options and related SARs that were outstanding on the Employment Termination
Date, if and to the same extent as those Options and SARs were exercisable by
the Employee or Transferee (as the case may be) on the Employment Termination
Date (even though, in the case of Incentive Stock Options, exercise of those
Options more than three months after the Employment Termination Date may cause
the Option to fail to qualify for Incentive Stock Option treatment under the
Internal Revenue Code of 1986, as amended). As used in the immediately preceding
sentence, the term “Extended Period” means the longer of the period that the
Option or SAR would otherwise

17



--------------------------------------------------------------------------------



 



      be exercisable in the absence of the immediately preceding sentence or the
period ending with the second anniversary date of the Change of Control and the
term “Voluntary Resignation” means that the Employee shall have terminated his
or her employment with the Corporation and its Subsidiaries by voluntarily
resigning at his or her own instance without having been requested to so resign
by the Corporation or its Subsidiaries except that any resignation by the
Employee will not be deemed to be a Voluntary Resignation if, after the Change
of Control, the Employee’s base salary was reduced or the Employee was required
to relocate his or her principal place of employment more than 35 miles;     (b)
  Unless otherwise provided in the relevant Award Instrument, the Employee shall
offer for resale at the Acquisition Price, if any, to the Corporation each
Common Share of Restricted Stock and each Restricted Stock Unit held by the
Employee at the Employment Termination Date with respect to which, as of that
date, any restrictions, conditions, or contingencies have not lapsed; and    
(c)   Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

     11.2 Termination Due To Certain Retirements. Upon any termination of an
Employee’s employment with the Corporation or any Subsidiary under circumstances
entitling the Employee to immediate payment of normal retirement or early
retirement benefits under any retirement plan of the Corporation or of a
Subsidiary (whether the Employee elects to commence or defer receipt of such
payment):

  (a)   Unless otherwise provided in the relevant Award Instrument, the Employee
or, with respect to Nonqualified Options, any Transferee shall have the right
(i) to exercise, from time to time during the period ending three years after
the Employment Termination Date, but not later than the Option Expiration Date,
any Nonqualified Options and related Tandem SARs and Limited SARs that were
outstanding on the Employment Termination Date, if and to the same extent as
those Options, Tandem SARs and Limited SARs were exercisable by the Employee or
Transferee (as the case may be) on the Employment Termination Date, (ii) to
exercise, from time to time during the period ending three years after the
Employment Termination Date, but no later than the Option Expiration Date, any
Incentive Stock Options and related Tandem SARs and Limited SARs that were
outstanding on the Employment Termination Date, if and to the same extent as
those Options, Tandem SARs and Limited SARs were exercisable by the Employee on
the Employment Termination Date (even though exercise of the Incentive Stock
Option more than three months after the Employment Termination Date may cause
the Option to fail to qualify for Incentive Stock Option treatment under the
Internal Revenue Code of 1986, as amended) and (iii) to exercise, from time to
time during the period ending three years after the Employment Termination Date,
but not later than the date any Free-Standing SAR expires, any Free-Standing
SARs that were outstanding on the Employment

18



--------------------------------------------------------------------------------



 



      Termination Date, if and to the same extent as those Free-Standing SARs
were exercisable by the Employee on the Employment Termination Date;     (b)  
The relevant Award Instrument may provide that the Employee or, with respect to
Nonqualified Options, any Transferee will have the right to exercise, from time
to time until not later than the expiration of the relevant Award, Nonqualified
Stock Options, Incentive Stock Options and SARs to the extent such Options and
SARs become exercisable by their terms prior to the expiration of the relevant
Award (or such earlier date as specified in the relevant Award Instrument),
notwithstanding the fact that such Options and SARs were not exercisable in
whole or in part (whether because a condition to exercise had not yet occurred
or a specified time period had not yet elapsed or otherwise) on the Employment
Termination Date;     (c)   Unless otherwise provided in the relevant Award
Instrument, the Employee shall offer for resale at the Acquisition Price, if
any, to the Corporation each Common Share of Restricted Stock and each
Restricted Stock Unit held by the Employee at the Employment Termination Date
with respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed; and     (d)   Unless otherwise provided in the
relevant Award Instrument, the Employee shall forfeit each Performance Share
with respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed.

     11.3 Termination Due To Disability. Upon any termination of an Employee’s
employment due to disability:

  (a)   Unless otherwise provided in the relevant Award Instrument, the
Employee, the Employee’s attorney in fact or legal guardian or, with respect to
Nonqualified Options, any Transferee shall have the right (i) to exercise, from
time to time during the period ending three years after the Employment
Termination Date, but not later than the Option Expiration Date, any
Nonqualified Options and related Tandem SARs and Limited SARs that were
outstanding on the Employment Termination Date, if and to the same extent those
Options, Tandem SARs and Limited SARs were exercisable by the Employee or
Transferee (as the case may be) on the Employment Termination Date, (ii) to
exercise, from time to time during the period ending three years after the
Employment Termination Date, but no later than the Option Expiration Date, any
Incentive Stock Options and related Tandem SARs and Limited SARs that were
outstanding on the Employment Termination Date, if and to the same extent as
those Options and Tandem SARs and Limited SARs were exercisable by the Employee
on the Employment Termination Date (even though exercise of the Incentive Stock
Option more than one year after the Employment Termination Date may cause the
Option to fail to qualify for Incentive Stock Option treatment under the
Internal Revenue Code of 1986, as amended), and (iii) to exercise, from time to
time during the period ending three years after the Employment Termination Date,
but not later than the

19



--------------------------------------------------------------------------------



 



      date any Free-Standing SAR expires, any Free-Standing SARs that were
outstanding on the Employment Termination Date, if and to the same extent as
those Free-Standing SARs were exercisable by the Employee on the Employment
Termination Date;     (b)   Unless otherwise provided in the relevant Award
Instrument, the Employee shall offer for resale at the Acquisition Price, if
any, to the Corporation each Common Share of Restricted Stock and each
Restricted Stock Unit held by the Employee at the Employment Termination Date
with respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed; and     (c)   Unless otherwise provided in the
relevant Award Instrument, the Employee shall forfeit each Performance Share
with respect to which, as of that date, any restrictions, conditions, or
contingencies have not lapsed.

     11.4 Death of an Employee. Upon the death of an Employee while employed by
the Corporation or any Subsidiary or within any of the periods referred to in
any Section 11.1, 11.2, or 11.3 during which any particular Option or SAR
remains potentially exercisable:

  (a)   Unless otherwise provided in the relevant Award Instrument, if the
Option Expiration Date of any Nonqualified Option that had not expired before
the Employee’s death would otherwise expire before the first anniversary of the
Employee’s death, that Option Expiration Date shall automatically be extended to
the first anniversary of the Employee’s death or such other date as provided in
the relevant Award Instrument provided that the Option Expiration Date shall not
be extended beyond the date that is ten years from the date on which the Option
was granted;     (b)   Unless otherwise provided in the relevant Award
Instrument, the Employee’s executor or administrator, the person or persons to
whom the Employee’s rights under any Option or SAR are transferred by will or
the laws of descent and distribution or, with respect to Nonqualified Options,
any Transferee shall have the right to exercise, from time to time during the
period ending three years after the date of the Employee’s death, but not later
than the expiration of the relevant Award, any Options and SARs that were
outstanding on the date of the Employee’s death, if and to the same extent as
those Options and SARs were exercisable by the Employee or Transferee (as the
case may be) on the date of the Employee’s death;     (c)   Unless otherwise
provided in the relevant Award Instrument, the Employee shall offer for resale
at the Acquisition Price, if any, to the Corporation each Common Share of
Restricted Stock and each Restricted Stock Unit held by the Employee at the
Employment Termination Date with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed; and

20



--------------------------------------------------------------------------------



 



  (d)   Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each Performance Share with respect to which, as of that date, any
restrictions, conditions, or contingencies have not lapsed.

     12. Acceleration Upon Change of Control. Unless otherwise specified in the
relevant Award Instrument, upon the occurrence of a Change of Control of the
Corporation, each Award theretofore granted to any Employee that then remains
outstanding shall be automatically treated as follows: (a) any outstanding
Option shall become immediately exercisable in full, (b) Tandem SARs and Limited
SARs related to any such Options shall also become immediately exercisable in
full, (c) any outstanding Free-Standing SAR shall become exercisable in full,
(d) the Restriction Period with respect to all outstanding Awards of Restricted
Stock shall immediately terminate, (e) the restrictions, conditions or
contingencies on any Restricted Stock Units shall immediately terminate, and
(f) the restrictions, conditions, or contingencies on any Performance Shares and
Performance Units shall be modified in such manner as the Committee may specify
to give the Employee the benefit of those Performance Shares or Performance
Units through the date of Change of Control.
     13. Restrictions.
     13.1 Assignment and Transfer. Nonqualified Options may not be assigned or
transferred (other than by will or by the laws of descent and distribution)
unless the Committee, in its sole discretion, determines to allow such
assignment or transfer and, if the Committee determines to allow any such
assignment or transfer, the Transferee shall have the power to exercise such
Nonqualified Option in accordance with the terms of the Award and the provisions
of this Plan. No Incentive Stock Option, SAR, Restricted Stock during the
Restriction Period, Restricted Stock Unit or Performance Share may be
transferred other than by will or by the laws of descent and distribution.
During an Employee’s lifetime, only the Employee (or in the case of incapacity
of an Employee, the Employee’s attorney in fact or legal guardian) may exercise
any Incentive Stock Option or SAR.
     13.2 Further Restrictions. The Committee may specify at the date of grant
of any Award that part or all of the Common Shares that are (i) to be issued or
transferred by the Corporation upon the exercise of Options or SARs, upon the
termination of any period of deferral applicable to Restrict Stock Units or upon
payment under any grant of Performance Shares or Performance Units or (ii) no
longer subject to the Restriction Period, will be subject to further
restrictions on transfer.
     14. Adjustment Upon Changes in Common Shares. Automatically and without
Committee action, in the event of any stock dividend, stock split, or share
combination of the Common Shares, or by appropriate Committee action in the
event of any reclassification, recapitalization, merger, consolidation, other
form of business combination, liquidation, or dissolution involving the
Corporation or any spin-off or other distribution to shareholders of the
Corporation (other than normal cash dividends), appropriate adjustments to
(a) the maximum number of Common Shares that may be issued under the Plan
pursuant to Section 5, the maximum number of Common Shares that may be issued
under the Plan pursuant to Incentive Stock Options as provided in Section 5, the
maximum number of Common Shares that may be

21



--------------------------------------------------------------------------------



 



issued under the Plan as Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Units, and the maximum number of Common Shares with
respect to which any Employee may receive Awards during any calendar year or
calendar years as provided in Section 5, and (b) the number and kind of shares
subject to, the price per share under, and the terms and conditions of each then
outstanding Award shall be made to the extent necessary and in such manner that
the benefits of Employees under all then outstanding Awards shall be maintained
substantially as before the occurrence of such event. Any such adjustment shall
be conclusive and binding for all purposes of the Plan and shall be effective,
in the event of any stock dividend, stock split, or share combination, as of the
date of such stock dividend, stock split, or share combination, and in all other
cases, as of such date as the Committee may determine. In the event of any such
transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding Awards under this Plan, such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced.
     15. Purchase For Investment. Each person acquiring Common Shares pursuant
to any Award may be required by the Corporation to furnish a representation that
he or she is acquiring the Common Shares so acquired as an investment and not
with a view to distribution thereof if the Corporation, in its sole discretion,
determines that such representation is required to insure that a resale or other
disposition of the Common Shares would not involve a violation of the Securities
Act of 1933, as amended, or of applicable blue sky laws. Any investment
representation so furnished shall no longer be applicable at any time such
representation is no longer necessary for such purposes.
     16. Withholding of Taxes. The Corporation will withhold from any payments
of cash made pursuant to the Plan such amount as is necessary to satisfy all
applicable Federal, state, and local withholding tax obligations. The Committee
may, in its discretion and subject to such rules as the Committee may adopt from
time to time, permit or require an Employee (or other person exercising an
Option with respect to withholding taxes upon exercise of such Option) to
satisfy, in whole or in part, any withholding tax obligation that may arise in
connection with the grant of an Award, the lapse of any restrictions with
respect to an Award, the acquisition of Common Shares pursuant to any Award, or
the disposition of any Common Shares received pursuant to any Award by having
the Corporation hold back some portion of the Common Shares that would otherwise
be delivered pursuant to the Award or by delivering to the Corporation an amount
equal to the withholding tax obligation arising with respect to such grant,
lapse, acquisition, or disposition in (a) cash, (b) Common Shares, or (c) such
combination of cash and Common Shares as the Committee may determine. The Fair
Market Value of the Common Shares to be so held back by the Company or delivered
by the Employee shall be determined as of the date on which the obligation to
withhold first arose.
     17. Harmful Activity. If an Employee shall engage in any “harmful activity”
prior to or within six months after termination of employment with Key, then
(a) any shares of Restricted Stock, Restricted Stock Units, Performance Shares
or Performance Units held by the Employee that have vested, (b) any Profits
realized upon the exercise of any Covered Option or SAR and (c) any Profits
realized upon the sale of any vested shares of Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units, on or after one year prior
to the termination of

22



--------------------------------------------------------------------------------



 



employment with Key shall inure to the Corporation. The aforementioned
restriction shall not apply in the event that employment with Key terminates
within two years after a Change of Control of the Corporation if any of the
following have occurred: a relocation of an Employee’s principal place of
employment more than 35 miles from an Employee’s principal place of employment
immediately prior to the Change of Control, a reduction in an Employee’s base
salary after a Change of Control, or termination of employment under
circumstances in which an Employee is entitled to severance benefits or salary
continuation or similar benefits under a change of control agreement, employment
agreement, or severance or separation pay plan. If any vested shares of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units or any Profits realized upon the exercise of any Covered Option or SAR or
upon the sale of any vested shares of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units inure to the benefit of the Corporation
in accordance with the first sentence of this paragraph, an Employee shall
provide all such forfeited Awards and pay all such Profits to the Corporation
within 30 days after first engaging in any harmful activity and all Awards that
have not yet vested and all unexercised Covered Options or SARs shall
immediately be forfeited and canceled. Consistent with the provisions of
Section 3 of the Plan, the determination by the Committee as to whether an
Employee engaged in “harmful activity” prior to or within six months after
termination of employment with Key shall be final and conclusive. Unless
otherwise provided in the relevant Award Instrument, the provisions of
Section 17 shall apply to all Awards made under the Plan.
     A “harmful activity” shall have occurred if an Employee shall do any one or
more of the following:

  (a)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of Key unless such prohibited activity was inadvertent, done in good faith and
did not cause significant harm to Key.     (b)   After notice from the
Corporation, fail to return to Key any document, data, or thing in an Employee’s
possession or to which an Employee has access that may involve Non-Public
Information of Key.     (c)   After notice from the Corporation, fail to assign
to Key all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which an Employee created, in whole or in
part, during employment with Key, including, without limitation, copyrights,
trademarks, service marks, and patents in or to (or associated with) such
Intellectual Property.     (d)   After notice from the Corporation, fail to
agree to do any acts and sign any document reasonably requested by Key to assign
and convey all right, title, and interest in and to any confidential or
non-confidential Intellectual Property which an Employee created, in whole or in
part, during employment with Key, including, without limitation, the signing of
patent applications and assignments thereof.

23



--------------------------------------------------------------------------------



 



  (e)   Upon an Employee’s own behalf or upon behalf of any other person or
entity that competes or plans to compete with Key, solicit or entice for
employment or hire any Employee of Key.     (f)   Upon an Employee’s own behalf
or upon behalf of any other person or entity that competes or plans to compete
with Key, call upon, solicit, or do business with (other than business which
does not compete with any business conducted by Key) any customer of Key an
Employee called upon, solicited, interacted with, or became acquainted with, or
learned of through access to information (whether or not such information is or
was non-public) while employed at Key unless such prohibited activity was
inadvertent, done in good faith, and did not involve a customer whom an Employee
should have reasonably known was a customer of Key.     (g)   Upon an Employee’s
own behalf or upon behalf of any other person or entity that competes or plans
to compete with Key, engage in any business activity in competition with Key in
the same or a closely related activity that an Employee was engaged in for Key
during the one year period prior to the termination of employment.

     For purposes of this Section 17:
     “Covered Option or SAR” means any Option or SAR granted under this Plan
unless the granting resolution expressly excludes the Option or SAR from the
provisions of this Section 17.
     “Intellectual Property” shall mean any invention, idea, product, method of
doing business, market or business plan, process, program, software, formula,
method, work of authorship, or other information, or thing.
     “Key” shall mean the Corporation and its Subsidiaries collectively.
     “Non-Public Information” shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as Key, and that of its customers or suppliers,
and that are not generally known by the public.
     “Profit” shall mean, (1) with respect to any Covered Option or SAR, the
spread between the Fair Market Value of a Common Share on the date of exercise
and the exercise price or the Base Price, as the case may be, multiplied by the
number of shares exercised under the Covered Option or SAR; and (2) with respect
to any shares of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, any profit realized upon the sale of any Common Shares that
were acquired upon the vesting of such Awards.

24



--------------------------------------------------------------------------------



 



     18. Awards in Substitution for Awards Granted by Other Companies. Awards,
whether Incentive Stock Options, Nonqualified Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units, may be granted
under the Plan in substitution for awards held by employees of a company who
become Employees of the Corporation or a Subsidiary as a result of the merger or
consolidation of the employer company with the Corporation or a Subsidiary, or
the acquisition by the Corporation or a Subsidiary of the assets of the employer
company, or the acquisition by the Corporation or a Subsidiary of stock of the
employer company as a result of which it becomes a Subsidiary. The terms,
provisions, and benefits of the substitute Awards so granted may vary from the
terms, provisions and benefits set forth in or authorized by the Plan to such
extent as the Committee at the time of the grant may deem appropriate to
conform, in whole or in part, to the terms, provisions, and benefits of the
awards in substitution for which they are granted.
     19. Legal Requirements. No Awards shall be granted and the Corporation
shall have no obligation to make any payment under the Plan, whether in Common
Shares, cash, or any combination thereof, unless such payment is, without
further action by the Committee, in compliance with all applicable Federal and
state laws and regulations, including, without limitation, the United States
Internal Revenue Code and Federal and state securities laws.
     20. Duration and Termination of the Plan. The Plan shall become effective
and shall be deemed to have been adopted on the Effective Date; provided,
however, that if the Plan is not approved by the affirmative vote of the holders
of the requisite number of outstanding Common Shares on or prior to December 31,
2004, the Plan shall be void and of no further effect. The Plan shall remain in
effect until the date that is 10 years from the Effective Date. All grants made
on or prior to such date of termination will continue in effect thereafter
subject to the terms thereof and of this Plan.
     21. Miscellaneous.
     21.1 Amendments. The Board of Directors, or a duly authorized committee
thereof, may alter or amend the Plan from time to time prior to its termination
in any manner the Board of Directors, or such duly authorized committee, may
deem to be in the best interests of the Corporation and its shareholders, except
that no amendment may be made without shareholder approval if shareholder
approval is required by any applicable securities law or tax law, or is required
by the rules of any exchange on which the Common Shares of the Corporation are
traded or, if the Common Shares are not listed on an exchange, by the rules of
the registered national securities association through whose inter-dealer
quotation system the Common Shares are quoted. The Committee shall have the
authority to amend these terms and conditions applicable to outstanding Awards
(a) in any case where expressly permitted by the terms of the Plan or of the
relevant Award Instrument or (b) in any other case with the consent of the
Employee to whom the Award was granted. Except as expressly provided in the Plan
or in the Award Instrument evidencing the Award, the Committee may not, without
the consent of the holder of an Award granted under the Plan, amend the terms
and conditions applicable to that Award in a manner adverse to the interests of
the Employee.

25



--------------------------------------------------------------------------------



 



     21.2 Deferral. The Committee also may permit Employees to elect to defer
the issuance of Common Shares or the settlement of Awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. The Committee also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts.
     21.3 Conditions. The Committee may condition the grant of any Award or
combination of Awards authorized under this Plan on the surrender or deferral by
the Employee of his or her right to receive a cash bonus or other compensation
otherwise payable by the Corporation or a Subsidiary to the Employee.
     21.4 Acceleration. In case of termination of employment by reason of death,
disability or normal or early retirement, or in the case of hardship or other
special circumstances, of an Employee who holds an Option or SAR not immediately
exercisable in full, or any Restricted Stock as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, or any
Restricted Stock Units as to which the any period of deferral has not been
completed, or any Performance Shares or Performance Units which have not been
fully earned, or who holds Common Shares subject to any transfer restriction
imposed pursuant to Section 13(b) of this Plan, the Committee may, in its sole
discretion, accelerate the time at which such Option or SAR may be exercised or
the time at which such substantial risk of forfeiture or prohibition or
restriction on transfer will lapse or the time when such period of deferral will
end or the time at which such Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such Award.
     22. Plan Noncontractual. Nothing herein contained shall be construed as a
commitment to or agreement with any person employed by the Corporation or a
Subsidiary to continue such person’s employment with the Corporation or the
Subsidiary, and nothing herein contained shall be construed as a commitment or
agreement on the part of the Corporation or any Subsidiary to continue the
employment or the annual rate of compensation of any such person for any period.
All Employees shall remain subject to discharge to the same extent as if the
Plan had never been put into effect.
     23. Interest of Employees. Any obligation of the Corporation under the Plan
to make any payment at any future date merely constitutes the unsecured promise
of the Corporation to make such payment from its general assets in accordance
with the Plan, and no Employee shall have any interest in, or lien or prior
claim upon, any property of the Corporation or any Subsidiary by reason of that
obligation.
     24. Fractional Shares. The Corporation will not be required to issue any
fractional Common Shares pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.
     25. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Employees who are foreign nationals or who are
employed by the Corporation or any Subsidiary

26



--------------------------------------------------------------------------------



 



outside of the United States of America as the Committee may consider necessary
or appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan as it may consider necessary
or appropriate for such purposes, without thereby affecting the terms of this
Plan as in effect for any other purpose, and the Secretary or other appropriate
officer of the Corporation may certify any such document as having been approved
and adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Corporation.
     26. Claims of Other Persons. The provisions of the Plan shall in no event
be construed as giving any person, firm, or corporation any legal or equitable
right against the Corporation or any Subsidiary, their officers, employees,
agents, or directors, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.
     27. Absence of Liability. No member of the Board of Directors of the
Corporation or a Subsidiary, of the Committee, of any other committee of the
Board of Directors, or any officer or Employee of the Corporation or a
Subsidiary shall be liable for any act or action under the Plan, whether of
commission or omission, taken by any other member, or by any officer, agent, or
Employee, or except in circumstances involving his bad faith or willful
misconduct, for anything done or omitted to be done by himself.
     28. Severability. The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
     29. Governing Law. The provisions of the Plan shall be governed and
construed in accordance with the internal substantive laws of the State of Ohio.

27